Citation Nr: 1311842	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-47 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or being housebound, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1963 to November 1965.  He died in July 2008.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied the appellant's claim for entitlement to special monthly compensation based on aid and attendance for purposes of accrued benefits.

The appellant testified at a Travel Board hearing before the undersigned in February 2013.  A transcript of that hearing is of record.


FINDING OF FACT

Evidence in the claims file at the time of the Veteran's death is at least evenly balanced as to whether he required aid and attendance from another person due to his service connected disabilities.



CONCLUSION OF LAW

With reasonable doubt resolved in appellant's favor, the criteria for establishing entitlement to special monthly compensation based on the need for aid and attendance, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1114, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.1000 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  As the Board is granting in full the benefit sought, however, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

A proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The appellant has met these threshold requirements in this case.  The Veteran's claim for entitlement to special monthly compensation based on aid and attendance was denied in July 2006, he filed a timely October 2006 notice of disagreement with this decision, and no statement of the case was issued before he died.  See 38 C.F.R. § 3.1000(d)(5) (defining claim pending at the time of death as one that had not been finally adjudicated by VA on or before the date of death).  In addition, the appellant filed her claim for accrued benefits in September 2008, within a year after the Veteran's July 2008 death.  She has therefore met the threshold requirements for entitlement to special monthly compensation based on the need for aid and attendance, for purposes of accrued benefits.

Under 38 U.S.C.A. § 1114(l), special monthly compensation for accrued purposes is payable if, as the result of service-connected disability, the Veteran was so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).

In addition, a Veteran is entitled to special monthly compensation at the rate provided in 38 U.S.C.A. § 1114(s) if he has a single service-connected disability rated 100 percent disabling and additional service-connected disabilities independently rated at 60 percent or more or is "permanently housebound" by reason of service-connected disability. 38 C.F.R. § 3.350(i)(1),(2).

At the time of his death, the Veteran was in receipt of service connection for peripheral neuropathy of the upper extremities with separate 20 percent ratings, and for peripheral neuropathy of the lower extremities with separate 10 percent ratings.  He was also in receipt of service connection for diabetes, rated as 40 percent disabling; PTSD rated as 30 percent disabling; multiple skin disorders rated as 30 percent disabling; for hypertension rated as 20 percent disabling; and for urinary changes rated as 20 percent disabling.  His combined rating was 90 percent.  He had also been granted a total disability rating for compensation purposes based on unemployability effective February 5, 2002.

Accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death").  Evidence of record at the date of death, for the purposes of accrued benefits claims, includes VA medical records deemed to have been in VA's possession, even if not physically located in the claims file as of the date of death.  Hayes v. Brown, 4 Vet. App. 353, 358-361 (1993).

There is no question that the Veteran was so helpless as to be in need of regular aid and attendance of another person at the time of his death.  For example, a May 2008 VA medical statement for consideration of aid and attendance indicated that the Veteran was unable to feed himself due to neuromuscular weakness and was unable to care for the needs of nature due to being totally dependent and bed bound.  VA treatment records similarly indicated that the Veteran was bed bound and required maximum assistance with activities of daily living.  

In its May 2009 rating decision, the RO conceded that the Veteran required the assistance of another person to perform the activities of daily living, but found that there was no evidence that this impairment was caused by his service connected conditions.  For the following reasons, the Board finds otherwise.

A March 2008 VA treatment note indicates that the Veteran had no movement or sensation in the bilateral lower extremities, had a very weak grasp with his left hand, but could not move his left arm, and could weakly move his right hand and grasp.  These symptoms were noted immediately after the diabetic foot examination and musculoskeletal examination.  It is not entirely clear from the evidence available at the time of his death whether the Veteran's bilateral upper and lower extremity weakness, which caused him to be so helpless as to be in need of regular aid and attendance of another person, was due to his service connected bilateral upper and lower extremity peripheral neuropathy or a separate neuromuscular disorder.  As noted during the February 2013 Board hearing, the possibility that the Veteran had amyotrophic lateral sclerosis was indicated in the VA treatment records.  The appellant need not show, however, that his helplessness was definitely caused by his service connected bilateral upper and lower extremity peripheral neuropathy.  Under VA law, when there is an approximate balance of positive and negative evidence on any point, the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Moreover, when it is not possible to separate the effects of the service connected and non service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).

Applying these principles to the present case, the above discussion reflects that there is evidence both for and against the proposition that the Veteran's service-connected bilateral upper and lower extremity peripheral neuropathy caused him to be so helpless as to be in need of regular aid and attendance of another person.  As the evidence is approximately balanced, entitlement to special monthly compensation based on the aid and attendance of another person for accrued purposes is warranted.  The Board need not decide whether the Veteran was entitled to special monthly compensation at the housebound rate because that matter moot, as special monthly compensation based on the need for aid and attendance is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 1114(s).


ORDER

Entitlement to special monthly compensation based on the need for aid and attendance for accrued benefit purposes is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


